DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response filed 4/18/22 has been considered and entered.  Claims 2-5 and 8-11 have been canceled.  Claims 1,6,7,12 and 13 remain in the application.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1,6-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (2015/0333385) in combination with Sakshaug et al. (2016/0133394) and Balogh (2016/0181594) further in combination with Volkov et al. (2009/0148773).
Sun et al. (2015/0333385) teaches method of manufacturing a lithiated metal carbon composite electrode whereby a metal carbon electrode is prepared and coated on a collector then contacted with a lithium material and applying pressure to the lithium metal composite while adding a solution to the stack (abstract and [0011]-[0015]).  Sun et al. (2015/0333385) teaches contacting the lithium stack prior to applying the pressure and this would constitute the claimed wetting [0074]-[0076].
Sun et al. (2015/0333385) fails to teach the claimed silicon oxide anode as well as immersing the anode in the electrolyte solution for prelithiating.
Sakshaug et al. (2016/0133394) teaches wetting electrode in an electrolyte solution including the lithium salt of lithium hexafluorophosphate (LiPF6) and applying pressure thereto [0392].
Sun et al. (2015/0333385) fails to teach the claimed pressures of 1-10 kgf/cm2.
Balogh (2016/0181594) teaches lithiating at pressures of 0.1Mpa or 15 psig which is equivalent to 1 kgf/cm2 [0058].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Sun et al. (2015/0333385) process to include the silicon oxide anode material and lithiating in the electrolyte solution at a pressure of 1 kgf/cm2 as evidence by Sakshaug et al. (2016/0133394) and Balogh (2016/0181594) with the expectation of achieving similar success.
Sun et al. (2015/0333385) in combination with Sakshaug et al. (2016/0133394) and Balogh (2016/0181594) fail to teach the claimed immersion time in the electrolyte to be from 3-20 hours.
Volkov et al. (2009/0148773) teaches a similar process for lithium-ion secondary battery formation whereby an electrode is contacted with pressure to a metal lithium plate and this can be done during immersion in an electrolyte solution for wetting (abstract and [0036]).  The immersion time can be from 2-40 hours as this would be the period of time sufficient to completely lithiate the electrode [0032],[0039],[0041].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Sun et al. (2015/0333385) in combination with Sakshaug et al. (2016/0133394) and Balogh (2016/0181594) process by incorporating a immersion time of 2-40 hours as evidenced by Volkov et al. (2009/0148773) with the expectation of achieving similar success, complete lithiation.
Regarding claim 1, Sun et al. (2015/0333385) teaches time of pressure for 30 min [0053] while Balogh (2016/0181594) teaches lithiating at pressures of 0.1Mpa or 15 psig which is equivalent to 1 kgf/cm2 [0058].  Volkov et al. (2009/0148773) teaches immersion time of 2-40 hours which overlaps the claimed 3-30 hours.  
Regarding claim 6, Sakshaug et al. (2016/0133394) teaches the lithium salt of lithium hexafluorophosphate (LiPF6) [0392].
Regarding claim 7, Sun et al. (2015/0333385) teaches the claimed solvents [0027].
Regarding claims 12 and 13, Balogh (2016/0181594) teaches lithiating at pressures of 0.1Mpa or 15 psig which is equivalent to 1 kgf/cm2 [0058] and within the claimed ranges of 0.2-5kgf/cm2 and 0.2-2 kgf/cm2.

Response to Amendment
Applicant's arguments filed 12/7/21 have been fully considered but they are not persuasive. 
Applicant argued Volkov et al. (2009/0148773) teaches (1) a carbonaceous electrode and not a silicon oxide electrode, (2) immersion time is not taught but that this is a “storage time” and (3) a fully assembled battery cell is filled with electrolyte and lithiated and not just the electrode.
The Examiner disagrees.  As regards to (1) above, Volkov et al. (2009/0148773) is relied upon for immersion time and not for the specific electrode utilized as this is taught by the other references.  Furthermore, the type of electrode would not suggest to one skilled in the art that the times recited are only good for carbonaceous electrodes but would be suggested to be similar for other electrodes including the claimed silicon oxide.  Nothing in the reference leads one skilled in the art that the claimed immersion times would not be expected to produce similar results with other material, however, the color transition would not be applicable but this does not “teach away” from other electrodes.  As regards to (2) above, Applicant argues that the time recited is the storage time in a dry box and not the immersion time in the electrolyte.  The Examiner agrees in part, however, Volkov et al. (2009/0148773) teaches that the wetting or soaking in the electrolyte can be done “during the step of storing” [0036] and hence the times would be applicable to the “immersion” of the electrode as this is done in the storage box and therefore meets the claimed limitation as detailed in the rejection above.  As regards to (3) above, the claims are not limited to or preclude the electrode being part of an assembled battery cell and hence eventhough the electrode is lithiated while part of the battery cell, the claimed limitation is met as detailed above.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Prior art
References to Kim et al. (2018/01753870, Remizov et al. (2013/0003261) abd Yu et al. (2017/0170511) all teach it is known to soak or prewet electrode with electrolyte prior to and/or during applying pressures for lithiating.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715